This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-2014

                       In the Matter of the Welfare of: L. S. H., Child

                                    Filed May 26, 2015
                                         Affirmed
                                     Johnson, Judge

                               Mower County District Court
                                File No. 50-JV-14-1532

Cathryn Middlebrook, Chief Appellate Public Defender, Susan Andrews, Assistant
Public Defender, St. Paul, Minnesota (for appellant child)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Kristen Nelsen, Mower County Attorney, Aaron Jones, Assistant County Attorney,
Austin, Minnesota (for respondent state)

      Considered and decided by Rodenberg, Presiding Judge; Johnson, Judge; and

Stoneburner, Judge.

                          UNPUBLISHED OPINION

JOHNSON, Judge

      L.S.H. was adjudicated a juvenile delinquent for possessing a stun gun, marijuana,

and drug paraphernalia. He admitted to a deputy sheriff that each of these items, which

were found in a vehicle he was driving, belonged to him. L.S.H. argues that the district

court erred by denying his motion to suppress the statements he made to the deputy. We

      
       Retired judge of the Minnesota Court of Appeals, serving by appointment
pursuant to Minn. Const. art. VI, § 10.
conclude that L.S.H. was not in custody when he made the statements to the deputy and,

thus, was not entitled to a Miranda warning. Therefore, we affirm.

                                         FACTS

       At 12:45 a.m. on May 29, 2014, Deputies Jamie Meyer and Tyler Lynch of the

Mower County Sheriff’s Office were on patrol in the city of Rose Creek when they

observed a vehicle parked in a parking lot with its lights on. Deputy Lynch made a U-

turn and pulled up behind the vehicle. The deputies exited the squad car and walked

toward the vehicle. As they did so, they detected the smell of burnt marijuana, which

intensified as they approached the vehicle.

       Deputy Lynch approached the driver’s side of the vehicle and identified the driver

as L.S.H., who then was 16 years old and three days away from turning 17 years old.

Deputy Meyer approached the passengers’ side of the vehicle and spoke with the two

passengers. As he did so, he noticed a pipe in the center-console area. He asked L.S.H.

if it was a marijuana pipe; L.S.H. responded, “yes.” Deputy Meyer asked L.S.H. whether

the smell of marijuana was coming from the vehicle; L.S.H. responded, “yes.”

       Deputy Meyer ordered all three occupants out of the vehicle. He searched the

vehicle and found 9.7 grams of marijuana, marijuana paraphernalia, and what the

deputies believed to be a stun gun. Deputy Lynch asked L.S.H. whether the item was a

stun gun; L.S.H. responded, “yes.” Deputy Lynch then asked whether the stun gun was

his; L.S.H. responded, “yes.”     Deputy Lynch asked who owned the marijuana and

paraphernalia; L.S.H. responded that the items belonged to him. After Deputy Meyer




                                              2
searched the vehicle and secured all items found, the deputies drove L.S.H. home without

arresting him and without asking any additional questions.

       The state filed a delinquency petition citing L.S.H. with possession of an

electronic incapacitation device, in violation of Minn. Stat. § 624.731, subd. 3 (2012);

possession of marijuana, in violation of Minn. Stat. § 152.027, subd. 3 (2012); and

possession of drug paraphernalia, in violation of Minn. Stat. § 152.092 (2012). In July

2014, L.S.H. moved to suppress the evidence. He argued, among other things, that his

statements to Deputy Lynch were obtained in violation of his Miranda rights.

       In August 2014, the district court held a delinquency hearing. The state called

Deputy Lynch and Deputy Meyer as witnesses. After the state rested, the district court

heard oral arguments on L.S.H.’s motion to suppress. The district court took the motion

under advisement and reserved ruling until the issuance of its order on the merits of the

delinquency petition. L.S.H. called his sister as a witness and testified on his own behalf.

       Three days later, the district court issued an order denying L.S.H.’s motion to

suppress evidence and adjudicating him delinquent on all three charges. In September

2014, L.S.H. moved for reconsideration of the denial of his motion to suppress with

respect to the stun gun.     The district court sustained its earlier ruling, with some

modifications to its memorandum of law. In October 2014, the district court placed

L.S.H. on probation for six months. L.S.H. appeals.

                                     DECISION

       L.S.H. argues that the district court erred by denying his motion to suppress the

evidence of his statements to the deputies in which he admitted that he owned the stun


                                             3
gun, the marijuana, and the drug paraphernalia. He contends that he was in custody when

he made those statements and, thus, should have received a Miranda warning.

       A statement produced by a custodial interrogation is inadmissible unless the

suspect is first advised of certain constitutional rights, including the Fifth Amendment

right against self-incrimination. Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602,

1612 (1966); State v. Tibiatowski, 590 N.W.2d 305, 308 (Minn. 1999). A Miranda

warning is required only for custodial interrogations, i.e., only for “questioning initiated

by law enforcement officers after a person has been taken into custody or otherwise

deprived of his freedom of action in any significant way.” Miranda, 384 U.S. at 444, 86

S. Ct. at 1612; see also State v. Heden, 719 N.W.2d 689, 694-95 (Minn. 2006). A person

is in custody if there has been a “formal arrest or restraint on freedom of movement of the

degree associated with a formal arrest.” Minnesota v. Murphy, 465 U.S. 420, 430, 104 S.

Ct. 1136, 1144 (1984) (quotation omitted). Appellate courts apply an objective standard

to the question whether, “based on all the surrounding circumstances, a reasonable person

under the circumstances would believe that he or she was in police custody of the degree

associated with formal arrest.” State v. Thompson, 788 N.W.2d 485, 491 (Minn. 2010)

(quotation omitted). We apply a clear-error standard of review to a district court’s

findings of fact and a de novo standard of review to a district court’s determination

whether, based on given facts, a person was in custody. State v. Wiernasz, 584 N.W.2d 1,

3 (Minn. 1998).

       Some circumstances tend to indicate that a suspect is in custody, including the

following: that the police interviewed the suspect at the police station, that the officer told


                                              4
the suspect that he or she was the prime suspect, that the officer restrained the suspect’s

freedom, that the suspect made a significantly incriminating statement, the presence of

several officers, and an officer’s pointing of a gun at the suspect. State v. Staats, 658
N.W.2d 207, 211 (2003). Other circumstances tend to indicate that a suspect is not in

custody, including the following: that the questioning took place in a “nonthreatening

environment,” that a law-enforcement officer expressly informed the suspect that he or

she was not under arrest, the brevity of questioning, that the suspect left the scene of

questioning without hindrance, the suspect’s freedom to leave at any time, and the

suspect’s ability to make phone calls. Id. at 212. If the suspect is a juvenile, and if “the

child’s age was known to the officer at the time of police questioning, or would have

been objectively apparent to a reasonable officer,” a district court should include the

suspect’s young age as a factor in the totality of the circumstances. J.D.B. v. North

Carolina, 131 S. Ct. 2394, 2406 (2011).

       In this case, the district reasoned that L.S.H. was not in custody because he was

not arrested or restrained, the questioning was brief and took place in a nonthreatening

environment, only two deputies were present for at least some of the statements, and

L.S.H. was not questioned in the squad car. L.S.H. contends that the district court erred

in its custody analysis because the deputies controlled his movements and “never told

him that he was free to leave and not under arrest.” But the custody analysis does not

depend on “merely whether a reasonable person would believe he or she was not free to

leave.” State v. Scruggs, 822 N.W.2d 631, 637 (Minn. 2012) (quotations omitted).

Rather, “an interrogation is custodial if, based on all the surrounding circumstances, a


                                             5
reasonable person would believe he or she was in police custody to the degree associated

with formal arrest.” Id. (emphasis added).

      The circumstances of this case indicate that L.S.H. was not “in police custody to

the degree associated with formal arrest” when he made incriminating statements to

Deputy Lynch. See id. The deputy’s questions were very brief and spontaneous upon the

discovery of contraband. See id. The questions were asked in a parking lot, which

appears to be a “nonthreatening environment.” See Staats, 658 N.W.2d at 212. Only two

officers were present at the time of at least some, if not all, of L.S.H.’s statements to

Deputy Lynch. See id.; State v. Rosse, 478 N.W.2d 482, 486 (Minn. 1991) (concluding

that appellant was in custody in part because of presence of seven officers). Neither

deputy pointed a firearm at L.S.H. See Staats, 658 N.W.2d at 211. Any restraint on

L.S.H.’s movement was akin to a traffic stop and not equivalent to a formal arrest.

Rosse, 478 N.W.2d at 486; see also Berkemer v. v. McCarty, 468 U.S. 420, 436-440, 104
S. Ct. 3138, 3148-50 (1984) (distinguishing between routine traffic stop and custodial

interrogation requiring Miranda warning). Only one factor suggests that L.S.H. was in

custody: that he made significantly incriminating statements. See Staats, 658 N.W.2d at

211. Nonetheless, based on the totality of the circumstances, the district court properly

determined that L.S.H. was not in custody when he made the incriminating statements to

Deputy Lynch.

      L.S.H. contends further that the district court erred by not considering his age

when considering the totality of the circumstances. He notes that this court has identified

certain factors as being relevant to the Miranda custody analysis for juveniles, including


                                             6
the juvenile’s “intelligence, education, experience with the law, the warning given, and

the presence or absence of the child’s parents.” In re M.A.K., 667 N.W.2d 467, 471

(Minn. App. 2003). The district court did not expressly refer to these factors or other

age-related factors. Nonetheless, it is apparent that consideration of age-related factors

would not change the outcome. See State v. Clark, 738 N.W.2d 316, 346-48 & n.15

(Minn. 2007) (acknowledging that district court did not apply proper analysis but

affirming because defendant failed to show prejudice). Furthermore, the United States

Supreme Court has held that age-related factors are less significant if a suspect is closer

to the age of majority. See J.D.B., 131 S. Ct. at 2406. In this case, L.S.H. is on the older

end of the juvenile spectrum; he was 16 years old on the day in question and only three

days away from his seventeenth birthday.

       In any event, the cases on which L.S.H. relies are distinguishable, both because

they involve younger juveniles and because the circumstances of their detentions were

more similar to a formal arrest. For example, in M.A.K., a 14-year-old boy was removed

from class and questioned by police in a school’s police liaison office. 667 N.W.2d at

472. In In re G.S.P., 610 N.W.2d 651 (Minn. App. 2000), a 12-year-old boy was

questioned in a school principal’s office, was told by the assistant principal that he had no

choice but to answer the questions, was asked “repeatedly” if he possessed the prohibited

item at issue, and was told about the criminal statute at issue. Id. at 657-58. And in In re

D.S.M., 710 N.W.2d 795 (Minn. App. 2006), a 14-year-old boy was questioned at the

police station in an “accusatory” and “coercive” way that appears to be more extensive

than the questioning in this case. Id. at 798. In stark contrast, L.S.H. was older than


                                             7
those children by a few years, was old enough to be licensed to drive, and was old

enough to be away from home without adult supervision after midnight. Given the

circumstances of this case, the caselaw emphasizing age-related factors does not lead to

the conclusion that L.S.H. could reasonably believe that he “was in police custody to the

degree associated with formal arrest.” Scruggs, 822 N.W.2d at 637.

      In sum, the district court did not err by denying L.S.H.’s motion to suppress the

statements he made to the deputies.

      Affirmed.




                                           8